                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 RONALD HERMAN WILLIAMS                     :    CIVIL ACTION
                                            :
                   v.                       :
                                            :
 ANDREW SAUL, Commissioner of               :    NO. 18-171
 Social Security                            :

                                        ORDER

       AND NOW, this 26th day of June, 2019, upon consideration of Plaintiff’s request

for review (Doc. 10), the response (Doc. 13), the reply (Doc. 16), and after careful

consideration of the administrative record (Doc. 9), IT IS HEREBY ORDERED that:

       1.     Judgment is entered affirming the decision of the Commissioner of Social

Security and the relief sought by Plaintiff is DENIED, and

       2.     The Clerk of Court is hereby directed to mark this case closed.



                                                 BY THE COURT:


                                                 /s/ELIZABETH T. HEY
                                                 ___________________________
                                                 ELIZABETH T. HEY, U.S.M.J.
